DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20 and 22-26 in the reply filed on 4/9/21 is acknowledged.  The traversal is on the ground that search and examination of all the claims simultaneously would not cause a serious burden to the Examiner.  This is not found persuasive because the prior art used to reject one group of claim cannot be used to reject other group of claims.  Therefore, there is a serious burden to the Examiner to conduct careful search for each group of claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20180017835).
Regarding claim 26, Kim (figure 1B) discloses an electrochromic device 10 comprising an electrochromic apparatus 12-15 disposed between first and second curved layers 11 and 16 of transparent material, and the first and second curved layers have exterior and inner surfaces, wherein the inner surfaces face the electrochromic apparatus (see figure).


Allowable Subject Matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/19/21